Citation Nr: 0629432	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-30 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
gastroesophageal reflux disease (GERD), claimed as H. 
pylori/ulcers.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1996 to June 
1999.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The Board observes that the RO 
in Fargo, North Dakota issued a second rating decision in 
September 2005 that continued to deny the veteran's claim.  

The record reflects that the veteran has moved several times 
during the course of this appeal.  In the most recent 
statement regarding a move dated in January 2005, the veteran 
requested that her file be transferred from Alabama to North 
Dakota and asked that her DRO hearing be rescheduled at the 
Fargo Regional Office after the arrival of her claims folder.   

The Board notes that an informal hearing was held before a 
DRO at the RO in Fargo, North Dakota in April 2004.  The 
informal hearing conference report is of record and reveals 
that the veteran and her representative requested an informal 
conference in lieu of a formal hearing.  

The Board notes that the veteran requested a Travel Board 
hearing in her August 2004 VA Form 9.  The RO notified the 
veteran in December 2005 correspondence that her in-person 
Travel Board hearing would not be scheduled until September 
2006 and advised her of the alternate option of a live 
videoconference hearing.  Later that month, the veteran 
responded that she wanted a videoconference hearing because 
she would be moving to England for four years with her 
husband who is in the military and would not be able to 
report for an in-person Board hearing.   

In July 2006, the veteran testified at a Board hearing by 
videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record shows that the veteran's service-
connected GERD is manifested by recurrent epigastric distress 
with pyrosis and dysphagia; however, the stomach disability 
is not manifested by regurgitation or productive of 
considerable impairment of health.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for the 
veteran's service-connected GERD have been approximated.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.7, 4.114, 
Diagnostic Code 7346 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In June 2002 correspondence, the RO apprised the veteran of 
the information and evidence that she was to provide as well 
as the information and evidence that VA will attempt to 
obtain on her behalf.  Quartuccio, 16 Vet. App. at 187.  The 
RO wrote that it had requested copies of the veteran's 
treatment records from the VA clinic in Tuscaloosa as well as 
from the private physician identified by the veteran, Dr. 
P.B.  The RO also advised the veteran that VA needed her to 
complete the enclosed authorization and consent to release 
information forms (VA Form 21-4142) if there were private 
medical records that would support her claim and asked her to 
send to VA the evidence needed as soon as possible.  

The RO sent a follow-up duty to assist letter in August 2003 
asking the veteran to tell VA if there was any other evidence 
or information that she believed would support her claim of 
an increased evaluation for GERD and to send to VA any 
additional information or evidence within 30 days of the date 
of the letter.  38 C.F.R. § 3.159 (b)(1) (2006).  
Additionally, the RO explained that the veteran may lose 
money if she took more than one year from the date of the 
first letter to send the requested information or evidence 
and her claim was granted because VA would not be able to pay 
her back to the date she filed her claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (holding that VCAA notice 
requirements include the elements of effective date).  The RO 
further advised the veteran of the status of the 
documentation received as well as the type of evidence needed 
for support of her claim.      

The Board observes that the RO did not explain what the 
evidence must show to establish an increased evaluation for a 
service-connected disability in the June 2002 and August 2003 
VCAA notice letters, did not advise the veteran regarding the 
element of effective date, and did not ask the veteran to 
send any evidence in her possession pertaining to her claim 
prior to the November 2002 rating decision.  Nonetheless, the 
Board finds that such notice defects were harmless error for 
the reasons explained below.    

In regard to the evidence needed to establish an increased 
evaluation, the RO did inform the veteran that VA needed 
evidence showing that she has a current disability or 
symptoms of a disability, advised that such disability can be 
shown by medical evidence or other evidence showing she has 
persistent or recurrent symptoms of disability, and explained 
that the veteran may submit her own statements or statements 
from other people describing her physical symptoms in the 
June 2002 VCAA letter.  As the present level of disability is 
of primary concern in this case, the RO essentially asked the 
veteran for the evidence that was pertinent to her claim in 
the June 2002 VCAA letter.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  The RO also noted that a noncompensable 
evaluation was assigned for the veteran's service-connected 
stomach disability unless manifested by two or more of the 
following symptoms associated with epigastric distress: 
dysphagia, pyrosis, regurgitation, or substernal or arm or 
shoulder pain in the November 2002 rating decision.  The RO 
subsequently obtained and considered additional medical 
evidence which included the veteran's private treatment 
records dated from June 1999 to August 2004 and the June 2005 
VA examination report and then readjudicated the veteran's 
claim in June 2004, July 2005, and September 2005.  The Board 
further notes that neither the veteran nor her representative 
contends that the veteran was not adequately advised 
regarding what the evidence must show in order to establish 
entitlement to an increased disability rating.  Moreover, the 
Board is granting an increased evaluation for the veteran's 
service-connected GERD as will be explained in greater detail 
below.  Based on the foregoing, the Board finds that the lack 
of notice regarding the element of degree of disability did 
not harm the veteran in this case. 

In regard to notification of effective date and the need to 
submit any evidence in her possession that pertained to the 
claim, the Board notes that the August 2003 VCAA letter 
addressed both elements and the veteran's claim was 
subsequently readjudicated in June 2004, July 2005, and 
September 2005.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (explaining that where notice was not provided 
prior to the agency of original jurisdiction's (AOJ's) 
initial adjudication, the defect can be remedied by the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ.) 

Furthermore, the RO provided the veteran with a copy of the 
November 2002 and September 2005 rating decisions, the June 
2004 Statement of the Case (SOC), and the July 2005 
Supplemental Statement of the Case, which include a 
discussion of the facts of the claim, the pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA examination in June 2006.  The veteran's private 
treatment records dated from June 1999 to August 2004 and VA 
treatment record dated in May 2002 are also of record.   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to her claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7 (2006).     





III.	Analysis 

The veteran's service-connected GERD is currently assigned a 
noncompensable rating under Diagnostic Code 7346.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2006).  The Board notes that 
the veteran's GERD is rated as analogous to a hiatal hernia.  
38 C.F.R. §§ 4.20 (2006).  

In order for the veteran to receive the next higher 
evaluation of 10 percent under Diagnostic Code 7346 (hiatal 
hernia), the evidence must show that the veteran's stomach 
disability is manifested by two or more of the symptoms for 
the 30 percent evaluation of less severity.  The Board notes 
that a 30 percent evaluation is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

The competent medical evidence of record shows that the 
veteran suffers from persistent recurrent epigastric distress 
with dysphagia and pyrosis.  Although it is unclear from the 
record whether the veteran's numerous complaints of abdominal 
pain from July 2001 to October 2002 were related to GERD or 
other conditions or disorders such as pregnancy or the H. 
pylori bacterium, the Board notes that both the October 2001 
private physician and the June 2005 VA examiner attributed 
the veteran's reported symptoms at those times, in part, to 
her service-connected GERD.  The Board also notes that the 
veteran reported at the July 2006 videoconference hearing 
that she experienced heartburn (i.e., pyrosis), difficulty 
swallowing (i.e., dysphagia), occasional cramping, pain, and 
nausea due to her stomach disability.  As the veteran is 
competent to report the manifestations of her disability, the 
Board finds that the assignment of a 10 percent disability 
rating in accordance with the schedular criteria under 
Diagnostic Code 7346 is warranted.  Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).
     
The evidence, however, does not additionally support the 
assignment of the next higher 30 percent disability rating 
because the veteran's service-connected stomach disability 
has not been shown to be manifested by regurgitation or 
productive of considerable impairment of health.  While the 
veteran has frequently complained of nausea associated with 
periods of epigastric distress, she has not reported any 
regurgitation as a result of her service-connected GERD.  
Indeed, she told the June 2005 VA examiner that she had never 
vomited as a result of her gastric and epigastric episodes.  
In regard to health impairment, the record reflects that the 
veteran told a private physician in September 2001 that she 
only occasionally experienced reflux type symptoms.  Although 
the veteran told the June 2005 VA examiner that she had 
episodes of epigastric pain and related symptomatology two to 
four days per week, she also explained that she was not 
taking any medication other than episodic TUMs to treat such 
symptoms.  The Board notes that the veteran had similarly 
told the DRO in April 2005 that she was not taking any 
medication for GERD at that time.  Additionally, the veteran 
reported at the July 2006 Board hearing that she only had to 
stay home from school (i.e., college) due to symptoms related 
to GERD "on a few occasions."  Furthermore, the veteran 
demonstrated a normal abdominal ultrasound in October 2001 as 
well as a normal upper GI series in June 2005.  Based on the 
veteran's own account of the frequency of her related 
symptomatogy and the documented medical evidence contained in 
the record, her service-connected GERD clearly does not 
amount to "considerable" impairment of health.   

To the extent that the veteran's service-connected GERD 
affects her employment, such has been contemplated in the 
assignment of the current 10 percent schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.



ORDER

Entitlement to a 10 percent evaluation for the veteran's 
service-connected gastroesophageal reflux disease (GERD) 
claimed as H. pylori/ulcers is granted, subject to the laws 
and regulations governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


